Solimine, acting pro se, lost on his claim against the respondent, James C. Davidian, in the District Court. Solimine’s unfocused pro se petition seeking relief under G. L. c. 211, § 3, raised no issue which could not have been considered in the ordinary appellate process available within the District Court. Relief under G. L. c. 211, § 3, cannot be obtained when someone in Solimine’s position has (or had) the opportunity to pursue ordinary appellate review. See Pandey v. Pudlo, 416 Mass. 1008 (1993). The fact that Solimine is acting pro se is also of no significance because he is held to the same standards to which litigants with counsel are held. Mmoe v. Commonwealth, 393 Mass. 617, 620 (1985).

Judgment affirmed.